Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 06/08/2020 for Application No. 16/895,665.  Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers submitted on 07/10/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 06/08/2020 has been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 2, reference numerals “14”, “21”, “23”, “113”, “115” and “119”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the reference numerals “14”, “21”, “23”, “113”, “115” and “119” shown in Figure 2 are not mentioned in anywhere in the specification.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “a supplied power t the DC converter” appears to be a typographical error and should be replaced with - - a supplied power [[t]] to the DC converter- - for clarity.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious an apparatus of controlling a hybrid vehicle including an electric supercharger having the combination features recited in the claim and particularly “a controller configured to: determine an optimal air amount to maximize a system efficiency based on a limited output value of the drive motor determined by a state of charge (SOC) of the battery; and determine a drive motor power output from the drive motor and an engine power output from the engine based on the optimal air amount when an atmospheric pressure is less than a predetermined pressure, intake temperature is greater than a predetermined temperature and the SOC is less than a predetermined value”. 
Regarding claim 4, the prior art of record fails to disclose or render obvious a method of controlling a hybrid vehicle including an electric supercharger having the combination features recited in the claim and particularly “determining, by the controller, an optimal air amount to maximize a system efficiency based on a limited output value of the drive motor determined by the SOC of the battery when the SOC is less than a predetermined value; determining, by the controller, an engine torque output from the engine from the optimal air amount; and determining, by the controller, an output torque of the drive motor for satisfying the required torque of the driver from the engine torque”.

The closest prior art reference is Buckland et al. (US 2019/0226391 A1).
Buckland discloses method and system having a boosted engine system configured to provide electrical boost assistance by adjusting each of a regenerative torque output by an electric motor 108 coupled to a turbocharger 15 and an opening of a continuously variable compressor recirculation valve (CCRV) based on a state of charge (SOC) of a battery in order to improve boost response while reducing boost overshoot and associated issues but does not disclose the particular features and conditions required by claims 1 and 4. See Figures 1-6 and the Abstract.
Claims 2-3 and 5-6 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US 2019/0353108 A1) discloses a hybrid vehicle and method for controlling the same, see Figures 1-5;
Xiao et al. (US 2017/0016388 A1) discloses methods and system for boost control, see Figures 1-4; and
Sato (US 2017/0008509 A1) discloses a hybrid car and method of controlling the same, see Figures 1-6.

This application is in condition for allowance except for the following formal matters: 
See the objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659